Citation Nr: 1010458	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-06 810	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2006 rating action that denied a T/R.  

This appeal also originally arose from a July 2006 rating 
action that reduced the rating of the veteran's bilateral 
hearing loss from 10% to 0%.  By rating action of June 2009, 
the RO restored a 10% rating for bilateral hearing loss.  At 
the December 2009 Board hearing, the Veteran withdrew the 
latter issue from appellate consideration.

In December 2009, the Veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

At the December 2009 Board hearing, the Veteran and his wife 
testified that his PTSD symptoms had worsened since the last 
VA examination and rendered him unemployable.  The Veteran 
also testified that he self-medicated with alcohol to 
alleviate his PTSD symptoms, and that his alcohol dependence 
was a consequence of his PTSD.  At the last VA mental health 
examination in July 2009, the psychologist noted that the 
Veteran reported symptoms that prevented him from working, 
and opined that this would be at least in part due to PTSD, 
as well as alcohol dependence, physiological and medical 
problems that had built up over the years, and his need to 
assume the "sick" role.  She opined that it was highly 
doubtful that the Veteran could ever be gainfully employed 
again and, at age 64, would likely not be employable.     

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  
    
Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  Moreover, the record is unclear as to 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to prevent him from securing and 
following any substantially-gainful employment.

Findings with respect to the inextricably-intertwined matters 
of additional disability resulting from aggravation of non-
service-connected alcohol dependence by the service-connected 
PTSD, as well as increased PTSD severity rendering the 
Veteran unemployable being needed to resolve the T/R claim on 
appeal, the Board finds that due process of law requires that 
these matters must thus be remanded to the RO to obtain a new 
VA psychiatric examination of the Veteran by a physician that 
addresses them.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the T/R claim.  See        38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
outpatient treatment and evaluation of the Veteran for PTSD, 
alcohol dependence, bilateral hearing loss, and tinnitus at 
the Cleveland, Ohio VA Medical Center (VAMC) from October 
2006 to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Medical records of the veteran from the Social Security 
Administration (SSA) have been associated with the claims 
folder.  However, a copy of the SSA decision awarding the 
Veteran disability benefits is not of record.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the T/R claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits.  In requesting this 
record, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain from the 
Cleveland, Ohio VAMC copies of all 
records of outpatient treatment and 
evaluation of the Veteran for PTSD, 
alcohol dependence, bilateral hearing 
loss, and tinnitus from October 2006 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder. 

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
schedule the Veteran for a VA psychiatric 
examination by a physician to determine 
(a) the nature and degree of severity of 
his PTSD, and the relationship, if any, 
of alcohol dependence thereto, and (b) 
whether PTSD and his other service-
connected disabilities alone are of 
sufficient severity to prevent him from 
securing and following any substantially-
gainful employment.  The entire claims 
folder must be made available to the 
physician designated to examine the 
Veteran, and the examination report must 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should render an 
opinion for the record as to whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability), or is not 
at least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed alcohol dependence 
was caused or has been aggravated by the 
veteran's service-connected PTSD.  If 
aggravation of any non-service-connected 
alcohol dependence by the service-
connected PTSD is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should also render an 
opinion for the record as to whether the 
veteran's service-connected disabilities 
alone (to include bilateral hearing loss, 
tinnitus, PTSD, and any alcohol 
dependence associated with the PTSD) 
render him unable to obtain or retain 
substantially-gainful employment.

In reaching his opinions, the physician 
should review and address the medical 
evidence of record, to specifically 
include the July 2009 VA mental health 
and audiological examination reports.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should (a) first adjudicate the 
inextricably-intertwined matter of 
expansion of the grant of service 
connection for PTSD to include alcohol 
dependence, and (b) thereafter 
readjudicate the T/R claim on appeal in 
light of all service-connected 
disabilities, and pertinent evidence and 
legal authority.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

